People v Wolfolk (2015 NY Slip Op 04346)





People v Wolfolk


2015 NY Slip Op 04346


Decided on May 20, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 20, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2014-03335	ON MOTION
 (Ind. No. 1514/13)

[*1]The People of the State of New York, respondent,
vDennis Wolfolk, Jr., appellant.


Martin Geduldig, Garden City, N.Y., for appellant.
Madeline Singas, Acting District Attorney, Mineola, N.Y. (Kevin King of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Peck, J.), rendered February 25, 2014, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 U.S. 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of Martin Geduldig for leave to withdraw as counsel is granted, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
ORDERED that Marianne Karas, 980 Broadway, Suite 324, Thornwood, N.Y. 10594 is assigned as counsel to perfect the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of the date of this decision and order on motion and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By prior decision and order on motion of this Court dated June 24, 2014, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers, including a certified transcript of the proceedings, and on the briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other.
Upon this Court's independent review of the record, we conclude that nonfrivolous issues exist, including, but not necessarily limited to, whether the defendant's plea of guilty was knowingly, intelligently, and voluntarily entered, and as to whether the Supreme Court failed to inform the defendant of the full postrelease supervision component of his sentence (see People v Catu, 4 NY3d 242, 245; see also People v Cornell, 16 NY3d 801, 802; People v Hill, 9 NY3d 189, 191; People v Louree, 8 NY3d 541, 545-546; People v Weichow, 96 AD3d 883, 884).
RIVERA, J.P., AUSTIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court